DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 27 June 2022 has been entered. Claim(s) 1, 5-8 and 12 remain pending in this application. Claim(s) 2-4 and 9-11 have been cancelled.  
The amendment to Claim 1 has overcome the §112(b) rejection set forth in the office action mailed 30 March 2022.
The specification submitted 27 June 2022 has overcome the specification objection set forth in the office action mailed 30 March 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Smoot on 13 July 2022.

The application has been amended as follows: 
Replace Claim 1 with: “A propulsion apparatus of liquid propellant rocket engine, the propulsion apparatus including: 
a body in which liquid propellant flows; and 
an injector inserted into a frame of the body; 
wherein the injector includes a frame of the injector and an injector core is defined by an interior of the frame of the injector, 
wherein the injector core is formed along a first axis, 
wherein the body includes an igniter coaxially connected to the injector core, 
wherein the igniter includes an ignition propellant inlet through which the ignition liquid propellant is introduced, an igniter spark plug that ignites the ignition liquid propellant, a secondary combustion chamber that is a space in which a flame is generated due to the ignition of the ignition liquid propellant, and an exhaust port through which the flame is ejected, 
wherein the injector includes a plurality of outlets connected to the injector core for discharging the flame, 
wherein the plurality of outlets are formed along a second axis orthogonal to the first axis, and include at least a first outlet and a second outlet for discharging the flame in different directions on the second axis, 
wherein the liquid propellant moves between the frame of the body and the frame of the injector and is discharged into a main combustion chamber in an area adjacent to the plurality of outlets, 
wherein the ignition liquid propellant introduced through the ignition propellant inlet is ignited by the igniter spark plug, 
wherein the flame generated in the secondary combustion chamber due to the ignition is ejected to the injector core through the exhaust port, and 
wherein the flame ejected to the injector core is discharged through the plurality of outlets connected to the injector core, 

wherein the flame is ignited by reacting with the liquid propellant in the main combustion chamber, 
wherein the body includes an injector inner sleeve, 
wherein the injector core extends in the circumferential direction as the injector core approaches the plurality of outlets, and 
wherein the injector inner sleeve is expanded based on an expanded shape of the injector core.”

Allowable Subject Matter
Claims 1, 5-8 and 12 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The limitations “wherein the flame ejected to the injector core is discharged through the plurality of outlets connected to the injector core” and “wherein the injector core extends in the circumferential direction as the injector core approaches the plurality of outlets, and 
wherein the injector inner sleeve is expanded based on an expanded shape of the injector core” along with the remaining limitations of Claim 1 are not taught or fairly suggested in the prior art of record. 
Brunkhardt (U.S. Patent No. 3056,257) shows a injector for a propulsion system with a body, 10, an injector core, 26, an injector inner sleeve (Figure 1 – the wall between the channels, 40 and 42) where the propellant flows between the frame of the body and the frame of the injector, 28 (Column 1, Line 71 – Column 2, Line 3) but does not teach a plurality of outlets wherein the flame ejected to the injector core is discharged through the plurality of outlets connected to the injector core or wherein the injector core extends in the circumferential direction as the injector core approaches the plurality of outlets, and wherein the injector inner sleeve is expanded based on an expanded shape of the injector core.

Fiedler (U.S. Patent No. 3,533,233) shows an injector with a body, 5, and injector core, (Figure – the channel between holes, 17 and 24) with a secondary combustion chamber, 10, and a plurality of outlets, 24, and an inner injector sleeve, 10, but does not show wherein the injector inner sleeve is expanded based on an expanded shape of the injector core. Further it would not be obvious to modify Brunkhardt to have a plurality of outlets as taught by Fielder as Fielder teaches the flow of the flame back to the head end of the injector between the frame of the body and the frame of the injector and in Brunkhardt this is the path that the flow of propellant takes in order to cool the injector. 

Claims 5-8 and 12 depend from Claim 1 and necessarily include the allowable subject matter discussed above and therefore are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741